Citation Nr: 0030477	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for healed scars, 
forehead, left eye, nose and scalp with deformity of bone 
over the frontal sinus, traumatic, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from August 1949 to August 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran disagreed with the denial, and this appeal ensued.

At the outset of his appeal, the veteran was seeking service 
connection for an eye problem secondary to the scar.  
However, the veteran submitted a statement dated in September 
1999 in which he indicated that he wished to withdraw the 
issue of entitlement to service connection for an eye 
condition.  Thus the issue of service connection for 
refractive error, claimed as visual problems, is considered 
withdrawn.  


REMAND

The veteran seeks an increased evaluation for healed scars, 
forehead, left eye, nose and scalp with deformity of bone 
over the frontal sinus, traumatic.  Disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

Before addressing the central issue, the Board notes that on 
November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board has reviewed the veteran's claim in light of the 
new Act as well as in light of existing caselaw, and 
concludes that additional RO action is necessary prior to 
Board review in order to avoid prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

By a rating decision rendered in July 1964, the RO granted 
service connection for a healed mild to moderately 
disfiguring cicatrix of the forehead and over the left eye 
and nose; multiple healed asymptomatic cicatrixes of the 
scalp; and traumatic bone deformity over the frontal sinus, 
and assigned a 10 percent disability evaluation, effective 
April 1964.  The 10 percent rating has remained in effect to 
the present.  The veteran filed a claim for an increased 
evaluation in June 1997.  He asserted that he had increased 
pain in the area of the scarring, deformity, and skin (color) 
changes.  He argues that a higher rating is in order because 
of the degree of disfigurement and tenderness.  

In essence, the veteran urges that his condition is 
productive of various disabilities, and that they essentially 
should be considered separately.  In this regard, except as 
otherwise provided in the VA's Schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The U. S. Court of Appeals for 
Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 
(West 1991) as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14 (2000).  In Esteban, 
the Court ruled that the veteran, who had residuals of injury 
to the right side of his face, was entitled to separate 
ratings for disfigurement, a painful scar, and muscle injury.  
Thus, as a matter of law, the appellant was entitled to 
combine his 10 percent rating for disfigurement under 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2000) with an 
additional 10 percent rating for tender and painful scars 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000), and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under 38 C.F.R. § 4.71a, Diagnostic Code 
5325 (2000).  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.

The Board finds that review of the veteran's claim at this 
juncture would be premature in light of the fact that the RO 
has not given consideration to whether the veteran should 
receive separate ratings for his condition pursuant to 
Esteban. 

Accordingly, the case is remanded for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
condition.  The claims folder and a copy 
of this Remand should be made available 
to the examiner for review.  All 
indicated studies, should be performed.  
The examiner should report all findings 
related to the service-connected 
condition in detail.  The examiner should 
also describe the degree of disfigurement 
caused by the service-connected 
disability and indicate whether the 
disability at issue could be 
characterized as severely disfiguring.  
The examiner should indicate whether the 
scars produce a marked and unsightly 
deformity of the eyelids, and he/she 
should indicate whether there is tissue 
loss and cicatrization along with marked 
discoloration, color contrast or the 
like.  The examiner should state whether 
any of the residual scarring is painful 
and tender on objective demonstration.  
The claims folder must be made available 
to and reviewed by the examiner.  A 
complete rationale for each opinion 
expressed must be provided.

2.  The RO should ensure that the 
examination report contains all requested 
information.  Thereafter, the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal, 
with consideration of a separate ratings 
pursuant to Esteban v. Brown, 6 Vet. App. 
256, 262 (1994), if appropriate.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




- 5 -


